           Case 1:21-cr-00167-LJL Document 18
                                           19 Filed 07/21/21
                                                    07/23/21 Page 1 of 1




                                                                             July 21, 2021

                                                REQUEST GRANTED.
BY EMAIL                                        The Court approves defendant's bail conditions to
Honorable Lewis J. Lima
                                                be modified to permit travel for work as proposed.
United States District Judge
Southern District of New York                         7/23/2021
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

Re:     United States v. Jesus Alberto Brito Maldonado
        21 CR. 167 (LJL)

Dear Judge Liman,

        With the consent of the Pretrial Services Agency, I respectfully write on behalf of my client,
Jesus Brito, to request that he be permitted to travel to the District of New Jersey for work, with
permission from Pretrial. The Government takes no position on this request and defers to Pretrial.

         On 2/12/2021, the following bail conditions were set for Mr. Brito by Judge Gorenstein: $50,000
PRB; 3 FRP'S; Travel Limited to SDNY/EDNY; Surrender Travel Documents (family must turn in his
US and Dominican Passport); Pretrial Supervision As Directed by PTS; Deft to Submit to Urinalysis, If
Positive, Add Condition of Drug Testing/Treatment; Home Incarceration; Electronic Monitoring; Deft
Not to Possess Firearm/Destructive Device/Other Weapon. His conditions were modified shortly after his
release to allow him to go to the hospital for the birth of his first child. Mr. Brito has been fully compliant
with his conditions of release. His conditions were further modified on April 29, 2021, to allow Mr. Brito
to be placed on home detention, and July 16 to permit Mr. Brito’s placement on a curfew enforced by
electronic monitoring.

        I request that Mr. Brito be permitted to travel to the District of New Jersey for work. Mr. Brito is
a baseball coach and trainer. One of the teams that he coaches and trains has games in Newark, New
Jersey. To allow him to work those games, I ask that Mr. Brito be permitted to travel to DNJ for work
purposes with permission from Pretrial. As mentioned above, Mr. Brito’s Pretrial Officer, John Moscato,
consents to this request and the Government defers to Pretrial.

                                                            Respectfully submitted,
                                                            /s/
                                                            Zawadi Baharanyi
                                                            Assistant Federal Defender
                                                            917-612-2753
cc:     AUSA Jonathan Bodansky.
